DETAILED ACTION
This Action is responsive to the Restriction Election filed on 05/17/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I, drawn to a package structure, and Species 7, drawn to FIG. 12, in the reply filed on 05/17/2022 is acknowledged and entered into the record.
The Examiner has identified additional claims to non-elected Species. Claims 2-3 (e.g., FIG. 11), 7-9 (e.g., FIG. 1, FIG. 5), and 11 (e.g., FIG. 11) are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-6, 10, 21-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2016/0133562).

Regarding claim 1, Lee (see, e.g., FIG. 6, inverted) discloses a package structure, comprising: 
a first circuit layer 522 including a first alignment portion e.g., 522 in contact with 581 (Para 0065); 
a first dielectric layer 520 covering the first circuit layer 522 (Para 0065); 
an electrical device 507 disposed on the first dielectric layer 520, and including an electrical contact 509 aligning with the first alignment portion e.g., 522 in contact with 581 (Para 0062); and 
a first conductive structure 581 extending through the first alignment portion e.g., 522 in contact with 581, and electrically connecting the electrical contact 509 and the first alignment portion e.g., 522 in contact with 581 (Para 0065).

Regarding claim 4, Lee (see, e.g., FIG. 6, inverted) teaches that the first alignment portion e.g., 522 in contact with 581 and the first conductive structure 581 are not formed concurrently (Para 0065).

Regarding claim 5, Lee (see, e.g., FIG. 6, inverted) teaches that a lateral side surface of the first conductive structure 581 is physically connected to the first alignment portion e.g., 522 in contact with 581 of the first circuit layer 522 directly (Para 0065).

Regarding claim 6, Lee (see, e.g., FIG. 6, inverted) teaches a top surface of the first conductive structure 581 is physically connected to the electrical contact 509 of the electrical device 507 directly (Para 0062, Para 0065).
Regarding claim 10, Lee (see, e.g., FIG. 6, inverted) teaches an encapsulant 505 covering the electrical device 507 and the first dielectric layer 520, wherein a lateral side surface of the encapsulant 505 is substantially coplanar with a lateral side surface of the first dielectric layer 520 (Para 0063).

Regarding claim 21, Lee (see, e.g., FIG. 6, inverted) teaches a thickness of the first conductive structure 581 is greater than a thickness of the first circuit layer 522.

Regarding claim 22, Lee (see, e.g., FIG. 6, inverted) teaches that the first dielectric layer 520 contacts a lateral surface of the first circuit layer 522.

Regarding claim 23, Lee (see, e.g., FIG. 6, inverted) teaches that first alignment portion e.g., 522 in contact with 581 contacts a portion of a lateral surface of the first conductive structure 581 (Para 0065).

Regarding claim 24, Lee (see, e.g., FIG. 6, inverted) teaches that first alignment portion e.g., 522 in contact with 581 is around the first conductive structure 581 (Para 0065).

Regarding claim 25, Lee (see, e.g., FIG. 6, inverted) teaches that a diameter of an opening of the first alignment portion e.g., 522 in contact with 581 is less than a width of the electrical contact 509.



Regarding claim 26, Lee (see, e.g., FIG. 6, inverted) teaches that a width of the first conductive structure 581 is less than a width of the electrical contact 509.

Regarding claim 27, Lee (see, e.g., FIG. 6, inverted) teaches a second dielectric layer 510 disposed on the first dielectric layer 520, wherein the second dielectric layer 510 defines an opening e.g., opening adjacent to 520 exposing a portion of a bottom surface e.g., bottom surface of 581 located within 530 of the first conductive structure 581, wherein in a cross-sectional view, a width of the opening e.g., opening adjacent to 520 of the second dielectric layer 510 is less than a width of the bottom surface e.g., bottom surface of 581 located within 530 of the first conductive structure 581 (Para 0056).

Claims 1 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang (US 2018/0352658).

Regarding claim 1, Yang (see, e.g., FIG. 1) discloses a package structure, comprising: 
a first circuit layer 145 including a first alignment portion e.g., 145 in contact with 170 (Para 0049, see also FIG. 2K); 
a first dielectric layer 140 covering the first circuit layer 145 (Para 0049); 
an electrical device 120 disposed on the first dielectric layer 140, and including an electrical contact 124 aligning with the first alignment portion e.g., 145 in contact with 170 (Para 0035); and 
a first conductive structure 170 extending through the first alignment portion e.g., 145 in contact with 170, and electrically connecting the electrical contact 124 and the first alignment portion e.g., 145 in contact with 170 (Para 0036).

Regarding claim 29, Yang (see, e.g., FIG. 1) teaches a solder 190 disposed on the first conductive structure 170, wherein a width of the solder 190 is greater than a width of the first conductive structure 170 (Para 0037, Para 0052).

Allowable Subject Matter
Claim 28 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO B CRITE whose telephone number is (571) 270-5267. The examiner can normally be reached Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/ANTONIO B CRITE/Examiner, Art Unit 2817